316 F.2d 732
Jerry Lee CLARKE, Appellant,v.UNITED STATES of America, Appellee.
No. 19825.
United States Court of Appeals Fifth Circuit.
April 29, 1963.

Sam E. Barket, Jr., Jacksonville, Fla., for appellant.
Samuel I. Jacobson, Asst. U.S. Atty., Jacksonville, Fla., for appellee.
Before JONES, BROWN and LEWIS,1 Circuit Judges.
PER CURIAM.


1
The appellant here seeks a reversal of a Mann Act conviction on the ground of insufficiency of the evidence.  Court-appointed counsel, with diligence and skill, has made a plausible argument in support of the appellant's contention.  However, our review of the record has convinced us that the evidence is adequate to support the jury's verdict of guilt.  The judgment of the district court is


2
Affirmed.



1
 Of the Tenth Circuit, sitting by designation